UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Bottomline Technologies (de), Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 02-0433294 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 325 Corporate Drive, Portsmouth, New Hampshire (Address of Principal Executive Offices) (Zip Code) Amended and Restated 2000 Employee Stock Purchase Plan (Full Title of the Plan) Robert A. Eberle President and Chief Executive Officer Bottomline Technologies (de), Inc. 325 Corporate Drive Portsmouth, New Hampshire 03801 (Name and Address of Agent For Service) (603) 436-0700 (Telephone Number, Including Area Code, of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer Accelerated Filerx Non-Accelerated Filer (Do not check if a smaller reporting company) Smaller Reporting Company CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to beRegistered Amount to be Registered(1) Proposed MaximumOffering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock $.001 par value per share 2,500,000(2) shares In accordance with Rule 416 under the Securities Act of 1933, as amended, this registration statement shall be deemed to cover any additional securities that may from time to time be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. Consists of an additional 2,500,000 shares issuable under the Amended and Restated 2000 Employee Stock Purchase Plan pursuant to the terms of such plan. Estimated solely for the purpose of calculating the registration fee pursuant to Rules 457(c) and 457(h) of the Securities Act of 1933, as amended, and based upon the average of the high and low prices of the common stock as reported on The NASDAQ Global Market on January 25, 2011. STATEMENT OF INCORPORATION BY REFERENCE This Registration Statement on Form S-8 incorporates by reference the contents of the Registration Statements on Form S-8, File Nos. 333-50202 and 333-125464, filed by the Registrant on November 17, 2000 and June 3, 2005, respectively, relating to the Registrant's 2000 Employee Stock Purchase Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Portsmouth, New Hampshire, on this 31st day of January, 2011. BOTTOMLINE TECHNOLOGIES (DE), INC. By: /s/Kevin M. Donovan Kevin M. Donovan Chief Financial Officer and Treasurer POWER OF ATTORNEY AND SIGNATURES We, the undersigned officers and directors of Bottomline Technologies (de), Inc., hereby severally constitute and appoint Joseph L. Mullen, Robert A. Eberle and Kevin M. Donovan, and each of them singly, our true and lawful attorneys with full power to them, and each of them singly, to sign for us and in our names in the capacities indicated below, the registration statement on Form S-8 filed herewith and any and all subsequent amendments to said registration statement, and generally to do all such things in our names and on our behalf in our capacities as officers and directors to enable Bottomline Technologies (de), Inc. to comply with the provisions of the Securities Act of 1933, as amended, and all requirements of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by our said attorneys, or any of them, to said registration statement and any and all amendments thereto. Pursuant to the requirements of the Securities Act of 1933, this registration statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Robert A. Eberle Robert A. Eberle President, Chief Executive Officer and Director (Principal Executive Officer) January 31, 2011 /s/ Kevin M. Donovan Kevin M. Donovan Chief Financial Officer and Treasurer (Principal Financial and Accounting Officer) January 31, 2011 /s/ Joseph L. Mullen Joseph L. Mullen Chairman of the Board January 31, 2011 /s/ Joseph L. Barry Jr. Joseph L. Barry Jr. Director January 31, 2011 /s/ Michael J. Curran Michael J. Curran Director January 31, 2011 /s/ Jeffrey C. Leathe Jeffrey C. Leathe Director January 31, 2011 /s/ James L. Loomis James L. Loomis Director January 31, 2011 /s/ Daniel M. McGurl Daniel M. McGurl Director January 31, 2011 /s/ Garen K. Staglin Garen K. Staglin Director January 31, 2011 /s/ James W. Zilinski James W. Zilinski Director January 31, 2011 INDEX TO EXHIBITS Number Description Amended and Restated Certificate of Incorporation of the Registrant Amended and Restated By-Laws of the Registrant, as amended Opinion of Wilmer Cutler Pickering Hale and Dorr LLP, counsel to the Registrant Consent of Wilmer Cutler Pickering Hale and Dorr LLP (included in Exhibit 5.1) Consent of Ernst & Young LLP, independent registered public accounting firm Power of attorney (included on the signature pages of this registration statement) Amended and Restated 2000 Employee Stock Purchase Plan (1)Previously filed with the Securities and Exchange Commission as an Exhibit to the Registrant’s Registration Statement on Form S-1, as amended (File No. 333-67309) and incorporated herein by reference. (2)Previously filed with the Securities and Exchange Commission as an Exhibit to the Registrant’s Annual Report on Form 10-K for the year ended June 30, 2007 (File No. 000-25259) and incorporated herein by reference. (3)Previously filed with the Securities and Exchange Commission as an Exhibit to the Registrant’s Current Report on Form 8-K filed November 19, 2010 (File No. 000-25259) and incorporated herein by reference.
